

116 S3310 IS: Taiwan Symbols of Sovereignty (SOS) Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3310IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Cruz (for himself, Mr. Cotton, Mr. Hawley, Mr. Young, Mr. Rubio, Mr. Scott of Florida, Mr. Cornyn, Mr. Sasse, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo permit visiting dignitaries and service members from Taiwan to display the flag of the Republic of China.1.Short titleThis Act may be cited as the Taiwan Symbols of Sovereignty (SOS) Act of 2020.2.Requirement to permit dignitaries and service members from Taiwan to display the flag of the Republic of China(a)In generalThe Secretary of State and the Secretary of Defense shall permit members of the armed forces and government representatives from the Republic of China (Taiwan) or the Taipei Economic and Cultural Representative Office (TECRO) to display, for the official purposes set forth in subsection (b), symbols of Republic of China sovereignty, including—(1)the flag of the Republic of China (Taiwan); and(2)the corresponding emblems or insignia of military units.(b)Official purposesThe official purposes referred to in subsection (a) are—(1)the wearing of official uniforms;(2)conducting government hosted ceremonies or functions; and(3)appearances on Department of State and Department of Defense social media accounts promoting engagements with Taiwan.